Citation Nr: 1201880	
Decision Date: 01/18/12    Archive Date: 01/30/12

DOCKET NO.  08-34 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina




THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for the service-connected posttraumatic stress disorder (PTSD), prior to March 7, 2011.  (A 100 percent schedular rating has been assigned for the service-connected PTSD, beginning on March 7, 2011.) 

2.  Entitlement to a total disability evaluation based on individual unemployability by reason of service-connected disability (TDIU), prior to March 7, 2011. 




ATTORNEY FOR THE BOARD

M. Donohue, Counsel



INTRODUCTION

The Veteran served on active duty from June 1967 to June 1970. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the RO. 

In a March 2010 decision, the Board denied the Veteran's claim for an increased rating in excess of 50 percent for the service-connected PTSD.  

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (the Court).  In a Memorandum Decision dated in June 2011, the Court vacated the decision denying an increased rating and remanded the matter to the Board for additional action.  .  

In an October 2011 rating decision, the RO assigned a 100 percent schedular rating for the service-connected PTSD, effective on March 7, 2011.  

The March 2010 decision had remanded the Veteran's claim for a TDIU rating.  His claim for a TDIU rating was denied by the RO in an October 2011 Supplemental Statement of the Case (SSOC).  

As will be discussed, the Board is granting an increased rating of 70 percent for the service-connected PTSD prior to March 7, 2011.  

The issues of an increased rating in excess of 70 percent for the service-connected PTSD prior to March 7, 2011, and the entitlement to a TDIU rating prior to March 7, 2011, are being remanded to the RO via the Appeals Management Center (AMC) in Washington, DC.



FINDING OF FACT

Prior to March 7, 2011, the service-connected PTSD is shown to have been productive of a disability picture that more nearly approximated that of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking and mood.



CONCLUSION OF LAW

Prior to March 7, 2011, the criteria for the assignment of a rating of 70 percent for the service-connected PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002; 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130 including Diagnostic Code 9411 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION


I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has considered the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011).  

VCAA provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

VCAA also requires VA notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion of the evidence is to be provided by the claimant and which part VA will attempt to obtain on behalf of the claimant. 

The Board need not, however, discuss the sufficiency of the notification letter sent to the Veteran during the current appeal - or VA's development of his claim - in light of the fact that the Board is assigning an increased rating of 70 percent for the service-connected PTSD, and remanding the issue of whether a disability rating in excess of 70 percent prior to March 7, 2011 is warranted. 

Thus, any potential deficiency on the part of VA in complying with the provisions of VCAA has essentially been rendered moot by the Board's grant of an increased rating.  Phrased differently, as the Veteran is not prejudiced by the Board's grant of an increased rating, further discussion is not required at this time.


II.  Relevant law and regulations  

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4.  

The Court has held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet App 505 (2007).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

In this case, the Board has considered whether another rating code is "more appropriate" than the one used by the RO, Diagnostic Code 9411.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The Veteran's psychiatric disorder is currently rated under 38 C.F.R. § 4.130, Diagnostic Code 9411 [PTSD] (2011).  Diagnostic Code 9411 is deemed by the Board to be the most appropriate primarily because it pertains specifically to the diagnosed disability in the Veteran's case (PTSD).  In any event, with the exception of eating disorders, all mental disorders including PTSD are rated under the same criteria in the rating schedule.  

Therefore, rating under another diagnostic code would not produce a different result.  Accordingly, the Board concludes that the Veteran is appropriately rated under Diagnostic Code 9411.

PTSD is to be rated under the general rating formula for mental disorders under 38 C.F.R. § 4.130.  The pertinent provisions of 38 C.F.R. § 4.130 relating to rating psychiatric disabilities read in pertinent part as follows: 

70 percent - Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

50 percent - Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.

38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].

Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  

Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  

See 38 C.F.R. § 4.130 [incorporating by reference the VA's adoption of the DSM-IV for rating purposes].


III.  The June 2011 Court decision

As noted, this case was remanded by the Court in June 2011.  In its decision, the Court stated that the reasons and bases the Board provided in determining that the Veteran's PTSD symptomatology did not result in a social and industrial impairment with deficiencies in most areas "were inadequate for effective judicial review."  See the June 2011 decision, page 3.  

The Court specifically noted that it was unable to determine how the Board found that "the medical evidence as a whole does not show that the service-connected PTSD has resulted in suicidal ideation" when an October 2007 VA examination report noted that the Veteran experiences suicidal ideation once a month.

The Board wishes to make it clear that it is aware of the Court's instructions in Fletcher v. Derwinski, 1 Vet. App. 394, 397 (1991), to the effect that a remand by the Court is not "merely for the purposes of rewriting the opinion so that it will superficially comply with the 'reasons or bases' requirement of 38 U.S.C.A. § 7104(d)(1).  A remand is meant to entail a critical examination of the justification for the decision."   


IV.  Analysis

The service-connected PTSD is currently rated as 50 percent disabling for the period of the appeal prior to March 7, 2011.  For the following reasons, the Board finds that a 70 percent rating is warranted during this period.  

As noted, assignment of a 70 percent rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

Here, the record indicates that the Veteran was afforded a VA examination in October 2007.  After reviewing the Veteran's claims folder and conducting a clinical  examination, the examiner stated that the Veteran's PTSD symptomatology resulted in deficiencies in his thinking, family relations, work and mood.  

While the October 2007 VA examiner indicated that the Veteran's psychiatric symptomatology did not result in deficiencies in his judgment, the record clearly indicates that the Veteran was experiencing deficiencies in most areas.  

In short, after a review of the record, the Board finds that the impact of the Veteran's service-connected depression and anxiety on his social and industrial functioning is sufficient to approximate the degree of impairment contemplated by a 70 percent rating.  See 38 C.F.R. § 4.7 (2011).  

Accordingly, the Board concludes that the severity of his symptoms warrants an increased rating to 70 percent.  

In this capacity the Board observes that the Veteran was assigned a GAF score of 50 during the October 2007 VA examination.  As noted, a GAF score between 41 to 50 reflects severe symptoms, and is consistent with the 70 percent rating the Board is assigning. 

The issue of an increased rating in excess of 70 percent prior to March 7, 2011 will be addressed in the remand section of this document. 


V.  Additional Considerations 

The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record. Barringer v. Peake, 22 Vet. App. 242 (2008). 

Currently, however, the Board need not address whether referral of the Veteran's PTSD claim for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is warranted as the issue of entitlement to a rating in excess of 70 percent prior to March 7, 2011 remains pending.  

In short, since the Board is remanding the issue of an increased rating in excess of 70 percent, prior to March 7, 2011, and entitlement to a TDIU rating, prior to March 7, 2011, the question of whether referral of the Veteran's claim for extraschedular consideration is deferred. 


ORDER

An increased, initial rating of 70 percent for the service-connected PTSD prior to March 7, 2011 is granted, subject to the applicable law and regulations governing the payment of monetary benefits.


REMAND

After having carefully considered the matter, and for following reasons, the Board believes that the issues of entitlement to a rating in excess of 70 percent for the service-connected PTSD, prior to March 7, 2011, and entitlement to TDIU rating prior to March 7, 2011 must be remanded for further development.  

Here, in the October 2011 Supplemental Statement of the Case (SSOC), the AMC denied the Veteran's claim for TDIU on the basis that the Veteran had been granted a 100 percent rating for his service-connected PTSD.  As such, the AMC found the issue of entitlement to TDIU rating had been rendered moot and denied his claim. 

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  As the Veteran has submitted evidence indicating that he has been unemployable while seeking an increased rating for PTSD, the issue of entitlement to a TDIU rating has been pending prior to March 7, 2011. 

As the RO has not considered whether a grant of a TDIU rating was warranted prior to March 7, 2011, this issue must be remanded for initial consideration by the RO. See Bernard v. Brown, 4 Vet. App. 384 (1993).

In addition, following the Board's March 2010 decision, the Veteran submitted additional evidence in the form of private psychiatric treatment records.  This evidence was not previously associated with the Veteran's claims folder, it has not been considered by the RO, and no waiver of initial RO consideration is currently of record. See 38 C.F.R. §§ 19.9, 20.1304 (2011).  

Without a written waiver of initial RO consideration of the additional records, this issue must be returned to the agency of original jurisdiction for readjudication.  See Disabled American Veterans v. Principi, 327 F. 3d 1339 (Fed. Cir. 2003) [VA regulation allowing the Board to consider additional evidence without remanding case to the agency of original jurisdiction for initial consideration was invalid].

Accordingly, the case is REMANDED to the RO for the following action:

After completing all indicated development deemed to be necessary, he RO should readjudicate the issues of an increased rating in excess of 70 percent prior to March 7, 2011 and entitlement to a TDIU rating prior to March 7, 2011 in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran should be furnished with a fully responsive SSOC and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


